PER CURIAM.
Meejung K. Campbell seeks review of the magistrate judge’s order affirming the Commissioner’s denial of social security benefits pursuant to 20 C.F.R. §§ 404.1520(f), 416.920(f) (2002).* Our review of the record discloses that the Commissioner’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Campbell v. Bamhardt, No. CA-01-1429A (E.D.Va. Aug. 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).